Citation Nr: 0944841	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  04-38 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The Veteran service on active duty from July 1974 to July 
1977 and from May 1980 to April 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York, that denied the issue on appeal, which at 
that time was styled as entitlement to service connection for 
a bilateral knee disability.

In July 2006, the Board denied the Veterans' appeal.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2007, the VA's Office of 
General Counsel and the Disabled American Veterans filed a 
Joint Motion for Partial Remand (Joint Motion), seeking an 
order vacating and remanding the July 2006 Board decision.  
In an April 2007 Order, the Court granted the motion, thereby 
vacating the Board's July 2006 decision and remanding the 
case to the Board for readjudication consistent with the 
motion.

In September 2007, the Board remanded the case in compliance 
with the Court's Order.  In June 2009, the RO granted service 
connection for right knee condition and assigned a 10 percent 
rating from May 15, 2003, thereby removing that issue from 
appellate review.  An August 2009 Supplemental Statement of 
the Case continued the denial of service connection for a 
left knee disability.  The case is now returned to the Board.


FINDING OF FACT

A chronic left knee disability is first shown by medical 
evidence dated many years after the Veteran's discharge from 
service, and there is no persuasive evidence showing the 
Veteran's left knee disability is related to service or to 
service-connected right knee disability.


CONCLUSION OF LAW

The Veteran did not incur a left knee disability in his 
military service or as a result of service-connected right 
knee disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1154(a), 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he fell on both knees while aboard 
ship in service, and that his left knee was injured at that 
time, which injury persists and disables him.

The Board has reviewed all the evidence in the Veteran's 
claims folder, which includes, but is not limited to:  
service treatment records; his contentions; VA examination 
reports dated from 2003 to 2009; VA records for outpatient 
treatment from 2005 to 2009; and private medical records 
and/or letters dated from 2001 to 2003.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on this claim.  
The Board notes that the claims file also contains the Joint 
Motion and the Court's Order, as discussed above, which has 
also been reviewed in connection with the current decision.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; not every item of evidence has the same probative 
value.

The most recent medical records primarily show a diagnosis of 
left patellofemoral syndrome.  Thus, the Board concedes the 
Veteran currently has a chronic left knee disorder.  As for 
his claim that he should be service connected for this 
condition, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. 
§ 3.303(a).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

The first question that must be addressed is whether 
incurrence of a chronic left knee disorder is factually shown 
during service.  The Board concludes it was not.  There was 
no left knee treatment in service.  There is no record of 
accidental injury to either knee in service, although there 
are records of right knee treatment, including a treatment 
for right knee overuse (running).  At the time of the 
Veteran's discharge from service, it was concluded that while 
his right knee probably had patellofemoral syndrome, his 
lower extremities were otherwise normal.  Accordingly, the 
preponderance of the medical evidence establishes that he had 
no chronic left knee disability during service.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1110, 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Degenerative conditions such as 
arthritis can be service-connected on such a basis.  However, 
there is no showing of left knee arthritis for many years 
after service nor as recently as the VA X-rays taken in July 
2008.  The earliest indication of arthritis is a record of 
MRD, D.O., of treatment in October 2001 (i.e., 11 years after 
service), which states that X-rays showed evidence of some 
degenerative changes.  (Notably the initial record of this 
treatment was lost and the doctor re-dictated the record from 
chart notes and memory in June 2002.)  Accordingly, the 
presumptive provisions are not for application.  Id.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Medical evidence of such continuity is 
lacking here.  The records from MRD, D.O., show treatment as 
early as October 2001 (i.e., 11 years after service) for 
complaints of bilateral knee pain with a previous history of 
unspecified injuries.  The Veteran was told he needed to be 
seen again only as needed.  The next treatment record on file 
is an October 2002 record of Dr. MRD again reflecting an 
impression of bilateral early osteoarthritis of the knees.  
Contrarily, a September 2003 VA examination discloses that 
there was no arthritis shown on X-ray, according to the 
radiologist's interpretation.  The impression was grossly 
normal bilateral knees.  Treatment for left knee pain is not 
shown again until 2005 - 15 years after service, at which 
time the Veteran complained to VA providers of a history of 
bilateral knee pain of 15 years' duration.  Since 2005, knee 
treatment has been more frequent. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred an injury during service 
or that he experienced certain symptoms such as pain.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  It falls on 
the Board to determine whether a report of continuity of 
symptomatology from the time of service to the present is 
credible and the weight, if any, that should be accorded this 
evidence in adjudicating the claim.  See, e.g., Layno v. 
Brown, supra.  

The Board bears in mind that the Veteran implicitly asserts 
that he has continuously experienced left knee pain since 
service and that he did not seek treatment earlier because of 
difficulty getting VA treatment in Florida when he was 
separated from service.  See VA Form 21-4138, 11/7/07.  
However, assuming the truth of such an assertion, this report 
is not accorded much evidentiary weight, in light of the 
entire record.  There is no contemporaneously recorded 
documentation of a complaint of left knee pain that would 
corroborate the Veteran's implicit assertion of experiencing 
left knee pain since service.  The medical record is silent 
for many years after service separation.  Hence, it is 
concluded that the Veteran's implicit assertion regarding the 
continuity of symptomatology of left knee pain is afforded 
comparatively little probative value.  In light of the long 
gap between service and the first treatment, the normal 2003 
VA examination, and the gaps between post-service treatments 
until 2005, the preponderance of the evidence shows that the 
Veteran's left knee symptoms were not continuous from 
service.  Service connection is thus not warranted under 
38 C.F.R. § 3.303(b).   

When a disease is first diagnosed after service, service 
connection can still be granted for that condition, if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there normally must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  The Board bears in 
mind that in some cases, where a disability if of a type for 
which a layperson is competent to provide etiology or nexus 
evidence, lay evidence will suffice to show a nexus to 
service.  See 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran has a 
current disability first diagnosed many years after service 
but no evidence in the service treatment records of left knee 
injury or disability.  Because of the internal nature of the 
knee disability at issue here, the Board finds that medical 
evidence would be needed to show a nexus to service in this 
case.  
Id.  The remaining question, therefore, is there medical 
evidence of a relationship, between the current left knee 
disability and service?

This question includes the question of whether there is 
medical evidence that the service-connected right knee 
disability caused or aggravated the left knee disability, 
because this is one manner of establishing such a 
relationship.  Disability which is proximately due to or the 
result of a service-connected disability shall be service 
connected.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the nonservice-connected disability, will 
also be service connected, with certain limitations.  See 
38 C.F.R. § 3.310.  

The only evidence in the claims files favorable to this claim 
comes from Dr. MRD, the osteopath who began treating the 
Veteran in 2001.  Dr. MRD stated in September 2003 that he 
had last seen the Veteran in November 2002, that the 
Veteran's knee problem appeared to be "job-related," and 
that as "he does work for the Armed Forces", this problem 
"should be deemed as being related to an injury" in the 
Armed Forces.  This was, in his opinion, consistent with the 
Veteran's reported history of injury in the Armed Forces.  
Dr. MRD did not disclose his reason for stating that the 
Veteran "does" work for the Armed Forces, but the Board 
notes that at the time of this statement, the Veteran has 
been separated from service, and thus had not had any "job" 
or "work" in service, for 13 years.  

There are several medical opinions of record counter to 
appellant's claim.  The Board will focus on the lattermost of 
these opinions as they were developed under the Court's 
remand of this appeal.  The Board contrasts Dr. MRD's opinion 
with that provided by a VA orthopedic surgery examiner in 
August 2008.  That examiner found that history and 
examination were well within normal limits, although 
subjective complaints were many.  It was noted that the 
radiologist interpreted X-rays of the left knee as normal.  
In May 2009, however, a VA joints examination did result in a 
diagnosis of bilateral patellofemoral syndrome.  The examiner 
reviewed the service treatment records and found that there 
was evidence of in-service treatment for the right but not 
the left knee.  The examiner opined only that the right knee 
pain dated back to service and had continued to the present.  
Going further, the examiner affirmatively opined in a July 
2009 addendum that the Veteran's left knee condition was not 
related to service or to his right knee condition.  The 
examiner noted that he re-reviewed the claims file, the 
service treatment records, the treatment records since 
service, and his own VA examination, to answer this question.  
He opined that the left knee patellofemoral syndrome was less 
likely than not related to military service, either directly 
or proximally due to the right knee.  While the Veteran's 
gait was lumbering, it was symmetrical.  Shifting of stress 
from the right knee to the left knee was unlikely.  

The Board has considered all the evidence of record.  There 
are only two opinions that discuss the etiology of the 
current left knee disability, Dr. MRD's and the May 2009 VA 
examiner's.  As was already suggested above, because Dr. MRD 
appears to have believed the Veteran was in service in 2003, 
the Board must accord comparatively less evidentiary weight 
to his conclusion that the Veteran's left knee problem in 
2003 should therefore be service-connected.  Without some 
stated connection, between the Veteran's undated, unspecified 
"job-related" injuries as referenced by Dr. MRD and the 
Veteran's service, the Board cannot consider Dr. MRD to have 
even offered a clear opinion favoring an in-service etiology 
of left knee disability.  The Board thus accords the greater 
evidentiary weight to the VA opinion on etiology.  Only this 
opinion reflects consideration of the in-service and post-
service treatment records.  Moreover, the VA examiner, unlike 
Dr. MRD, appears to have understood accurately the time 
period when the Veteran had a service "job."   

Accordingly, the claim is denied, as there is no competent, 
persuasive evidence of a relationship between the post-
service condition and the Veteran's military service.  For 
the reasons discussed in more detail above, the Board 
concludes that the evidence against the claim is most 
probative and of greatest weight and, based on this evidence, 
finds as fact that the Veteran's left knee disorder did not 
begin in service and was not caused by the service-connected 
right knee disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.310.  There is no reasonable doubt that could be resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the Veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In the present case, in a July 2003 letter pursuant to the 
VCAA, the RO advised the appellant of the types of evidence 
that he needed to send to VA in order to substantiate the 
claim, as well as the types of evidence VA would assist in 
obtaining.  Specifically, he was advised what the evidence 
must show to support the claim for service connection.  In 
addition, he was informed of the responsibility to identify, 
or to submit evidence directly to VA.  He was advised that 
the RO would attempt to obtain any VA records or other 
identified medical treatment records.  Finally, the letter 
advised the Veteran of the evidence it had received in 
connection with the claims.  

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   In October 2007 correspondence, VA 
advised the Veteran of these criteria.

The Board also finds that all necessary development has been 
accomplished.  Accordingly, the Board may decide the appeal 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has substantially complied with 
the Board's July 2006 Remand instructions.  The RO has 
obtained identified private and VA outpatient treatment 
records.  Moreover, the Veteran was afforded several VA 
examinations, as discussed in detail above.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 





2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).    


ORDER  

Entitlement to service connection for a left knee disability, 
to include as secondary to a right knee disability, is 
denied.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


